UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1915


In re: JHA’VAUGHN CLARK,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:19-cv-00014-GMG-RWT)


Submitted: March 19, 2020                                         Decided: March 27, 2020


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jha’Vaughn Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jha’Vaughn Clark petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2241 (2018) petition. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the magistrate judge recently took significant action on Clark’s § 2241 petition.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2